  Case 18-30089       Doc 29   Filed 11/26/18 Entered 11/26/18 17:37:56              Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     18-30089
                                             )
Chicago Surgical Clinic Ltd.                 )                Chapter: 11
                                             )
                                                              Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )
              ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
                        AND GRANTING RELATED RELIEF

         THIS MATTER COMING TO BE HEARD upon the Motion of Chicago Surgical Clinic, LTD.,

  an Illinois corporation, Debtor/Debtor-in-Possession herein ("Debtor"), for Authority to Use Cash

  Collateral; pursuant to Section 363 of the Bankruptcy Code (the “Motion”); proper notice as

  required by Rule 4001(b) of the Federal Rules of Bankruptcy Procedure having been provided; any

  objections having been either being resolved or overruled, this Court having determined that the

  Debtor's use of cash collateral to cover the expenditures set forth on Exhibit A to the Motion are

  necessary to avoid immediate and irreparable harm to the Debtor's estate pending a final hearing on

  the Motion; and this Court being fully advised in the premises;

   NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

    A) The Debtor is authorized to use cash collateral to pay post-petition expenses to third parties

  during the period of November 1, 2018, through January 17, 2019, to the extent set forth on Exhibit

  A plus ten percent (10%);

    B) In return for the Debtors' continued interim use of cash collateral, First Bank and Trust, now

  known as Byline Bank (the "Lender") is granted the following adequate protection for their

  claimed secured interests in the following: cash collateral equivalents, including the Debtor's cash

  and accounts receivable, among other collateral (the "Collateral");


1. The Debtor will permit the Lender to inspect, upon reasonable notice, within reasonable hours, the

   Debtor's books and records;
  Case 18-30089       Doc 29      Filed 11/26/18 Entered 11/26/18 17:37:56            Desc Main
                                    Document     Page 2 of 2
   2. The Debtor shall maintain and pay premiums for insurance;

   3. The Debtor shall, upon reasonable request, make available to the Lender evidence of that which

   constitutes their collateral or proceeds;

   4. The Debtor will properly maintain the Collateral in good repair and properly manage the

   Collateral;

   5. Lender is granted replacement liens, attaching to the Collateral, but only to the extent of their

   pre-petition liens. As additional adequate protection Debtor will pay First Bank and Trust, now

  known as Byline Bank, on the first day of each month all accrued unpaid interest calculated at 5%

interest as set forth in the Note in the principal amount of $600,000.00 and shall be at least $2,625.00;

  6. Any objections due on or before January 9, 2019;

7. A final hearing on the Motion is scheduled before this Court on January 16, 2019, at 10:30 a.m.

                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: November 21, 2018                                            United States Bankruptcy Judge

 Prepared by:
 Jeffrey Strange & Associates
 Attorney for debtor
 717 Ridge Road
 Wilmette, Illinois 60091
 ARDC # 3122923
 T: (847) 256-7377;
 F: (847) 256-1681
 jstrangelaw@aol.com
